Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2018-146870) in view of Yasukura (JP 2009-48064).
Regarding claim 1, Hiroyuki et al. (figures 1-7) discloses an electro-optical device comprising: 
a scanning line (1) extending in a first direction that is perpendicular to a thickness direction of the electro-optical device (the electrodes can be extended in 3 different directions, xyz); 
a transistor including a semiconductor layer (30p) and a gate electrode (30g) having light shielding properties; 
an interlayer insulating layer (113-115) provided in a layer between the transistor and the scanning line in the thickness direction and including a first opening and a second opening provided with the semiconductor layer interposed therebetween in plan view perpendicular to the thickness direction (figure 7).
Hiroyuki et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Hiroyuki et al. is silent regarding the semiconductor layer being between the gate electrode and the scanning line in the thickness direction and a capacitance element.  Yasukura (figure 6) teaches the semiconductor layer (1a-1d) being between the gate electrode (3a) and the scanning line (11a) in the thickness direction; and a capacitance element (300, 3a) in which at least one of capacitance electrodes has light shielding properties, wherein a portion of the gate electrode is provided along an inner wall of the first opening, and a portion of the at least one of the capacitance electrodes is provided along an inner wall of the second opening (2 and 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capacitance elements and modify the semiconductor layer as taught by Yasukura in order to prevent a light leakage current problem.
Regarding claim 2, Hiroyuki et al. (figures 1-7) discloses a pixel electrode (13) provided corresponding to the transistor, wherein the semiconductor layer includes a channel region overlapping with the gate electrode in plan view, a pixel electrode-side source drain region electrically connected to the pixel electrode, and a pixel electrode-side LDD region interposed between the channel region and the pixel electrode-side source drain region in plan view, and the first opening and the second opening are provided at least along the pixel electrode-side LDD region (30a and 30b).
Regarding claim 3, Hiroyuki et al. (figures 1-15) discloses wherein the second opening is separated from the scanning line in plan view.
Regarding claim 4, Hiroyuki et al. (figures 1-15) discloses wherein the one of the capacitance electrodes includes a protruding portion protruding beyond the scanning line and overlapping with the second opening in plan view (16; figure 7).
Regarding claim 5, Hiroyuki et al. (figures 1-15) discloses wherein the semiconductor layer extends along the scanning line.
Regarding claim 6, Hiroyuki et al. (figures 1-15) discloses wherein the semiconductor layer is provided at a position on the second opening side of a center, in a width direction, of the scanning line (figure 7).
Regarding claim 8, Hiroyuki et al. (figures 1-15) discloses wherein the gate electrode includes a conductive polysilicon layer (30g) and a light shielding layer (121) having higher light shielding properties than the polysilicon layer, and the light shielding layer is provided along the inner wall of the first opening.
Regarding claim 11, Hiroyuki et al. (figures 1-15) discloses an electronic apparatus comprising: the electro-optical device according to claim 1.
Regarding claim 12, Yasukura (figure 6) teaches wherein the portion of the at least one of the capacitance electrodes (portion of 3a) includes a part provided at a position between the scanning line (11a) and the semiconductor layer (1a-1d) in the thickness direction.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. in view of Yasukura; further in view of Ohori (US 2018/0173064).
Regarding claim 7, Hiroyuki et al. as modified by Yasukura discloses the limitations as shown in the rejection of claim 5 above.  However, Hiroyuki et al. as modified by Yasukura is silent regarding a data line extending in a direction intersecting the scanning line, wherein a width of the scanning line is narrower than a width of the data line.  Ohori (figure 6) teaches a data line extending in a direction intersecting the scanning line, wherein a width of the scanning line is narrower than a width of the data line (3 and 6-6a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lines as taught by Ohori in order to prevent a light leakage current problem.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871